The case was submitted, without argument, by Mordecai for the plaintiff and W. C. Stanly for the defendant.
We do not advert to the particular circumstances stated in the answer, on which it is insisted that the plaintiff gave credit exclusively to his vendee, personally, and that he then, or subsequently, renounced his lien, because the case must be decided against the plaintiff upon the general principle agreed on in Johnson v. Cawthorn, ante, 32. The vendor has no equitable lien as against the vendee's creditor, who proceeds to a sale by execution.
PER CURIAM.                                       Bill dismissed.